Citation Nr: 1613178	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  08-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

2.  Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This claim has previously been remanded by the Board in December 2011 and August 2014 for further development.  The claim is now properly again before the Board.

In a rating decision dated in February 2015, the RO increased the Veteran's disability rating for bilateral hearing loss from 30 to 50 percent with an effective date of December 18, 2014.  In April 2015, the Veteran filed a timely notice of disagreement with this determination.  A Statement of the Case must be sent to the Veteran regarding this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to a rating in excess of 50 percent for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities preclude gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled."  While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id. 

Merits of the Claim
The Veteran's service-connected disabilities are bilateral hearing loss, evaluated at 50 percent disabling as of December 2014 and posttraumatic stress disorder (PTSD), evaluated at 50 percent disabling as of June 2008.  His combined schedular rating is 80 percent.  The schedular requirements of 38 C.F.R. § 4.16(a) have therefore been met.  Therefore, the pertinent question is whether these disabilities preclude substantially gainful employment.

In that regard, the Veteran reports attending four years of college.  See VA Form 21-8940 dated in April 2008.  As to employment history, he worked as a police officer from September 1973 to December 1990.  He does not assert that his termination from this position was related to his service connected disabilities.  Thereafter, he briefly worked as a substitute teacher and as an occasional bartender in the early 1990's.  He states that he was unable to continue teaching because of his difficulty hearing.  See November 2011 Appellant Brief.  Correspondingly, he now asserts that resuming any of his previous occupations would be precluded by the combined effects of his service connected disabilities.  Id.  

Preliminarily, it is acknowledged that the RO failed to obtain a directed VA examination opinion which considered the combined effects of his service connected disabilities on his employability.  See August 2014 Board Remand.  Nonetheless, the Board finds that the record contains more than enough probative evidence to decide the Veteran's claim.

That said, of record is a July 2008 VA examination opinion.  Here an examiner indicated that the Veteran "would not be able to get along well with coworkers or supervisors or take directives, and might have some trouble carrying out work-related tasks."  Additionally, the examiner believed that the Veteran's "PTSD-related anger would clearly flare up under the stress of an occupational setting."  As such, he would likely have moderate to severe problems maintaining any type of stable employment.  

In a February 2008 statement, a social worker, K. F., assessed that based on evaluation of the Veteran's psychiatric status he was unable to work.  K. F. specifically noted that the Veteran had a severe degree of constriction of interest and impairment in his ability to relate to other people.  

In April 2012, VA examination revealed that the Veteran's daily symptoms had somewhat improved.  Nevertheless, he still experienced persistent hyperarousal and hypervigilance.  Additionally, when feeling irritable or in pain he was noted to lash out verbally at others.  
In December 2014, a VA examiner opined that generally the Veteran's PTSD symptoms alone did not render him totally unemployable.  However, the examiner indicated that the severity of the Veteran's PTSD changes drastically throughout the year when he has heightened symptom expression.  The examiner did not specify the total number of times a year the Veteran experiences heightened symptomology, but at a minimum, these periods occur at least during the winter months.  During these instances, his social and occupational impairment becomes greatly impacted, resulting in reduced reliability and productivity.  At these times, "his PTSD symptoms potentially could cause difficulty in organized work settings, resulting in impaired accuracy, timeliness, judgment, following instructions, learning new material, attention to detail, as well as interacting appropriately and consistently with others."  The examiner noted that most recently the Veteran was hospitalized in February 2014 for such increased symptoms.

Significantly, in concluding the opinion, the examiner opined as to the interconnectivity between the Veteran's PTSD symptoms and his other service and non-service connected disabilities.  Importantly, the examiner stated that the Veteran even when not experiencing heightens symptoms "shows selective avoidant behaviors and has a history of irritability and low frustration tolerance."  To that point, the examiner assessed that his mounting chronic health difficulties exacerbate his already present frustration and mood problems.  Therefore, in considering his entire disability picture, the examiner opined it was "highly unlikely that he would be able to secure and/or maintain formal employment whether it be physical, sedentary, part-time or full time."  Particularly, the examiner considered "it is unreasonable to expect that someone of [the Veteran's] age, with his combined physical and mental health problems, would resume formal employment."  The Board acknowledges this concluding opinion is not predicated solely on the effects of his service connected disabilities.  A reference was made to the Veteran's age, which may not be considered in a TDIU determination.  See 38 C.F.R. § 4.19.   However, the opinion is probative as to the interconnectivity of the Veteran's physical disabilities on his PTSD symptomology.

Lastly, of record is a December 2014 VA audiological examination opinion.  The examiner opined that the Veteran's hearing loss disability alone did not render him totally unemployable.  Employment would be possible if the Veteran wore a hearing aid and an employer would be able to speak normally to him from a distance of 2 to 3 feet.  However, he added that a hearing aid could only be used in a non-noisy environment as excess noise renders the device useless.  Without a hearing aid, an employer would need "to be very close to him and [use] a loud voice and/or use written [or electronic] communication to dispense job assignments."  

This opinion does not address the significance of the Veteran's adult history of recurrent ear infections on his employability.  See July 2008 VA examination and March 2003 to June 2010 Syracuse VAMC treatment medical records.  Such a discussion is pertinent as the Veteran has consistently reported being unable to use hearing aids while suffering from such infections.  Id; see also June 2008 Statement in Support of the Claim.   

Upon reviewing the entirety of the record, a TDIU is warranted. The Board notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011). 

The primary consideration for the Board is whether the Veteran is able to secure and maintain substantially gainful employment.  The uncertainty of the given severity of the Veteran's PTSD, on its own, creates serious doubt as to the sustainability of employment.  The record clearly indicates that during instances of heightened PTSD symptomology the Veteran loses the ability to properly function as an employee.  Additionally, even when not experiencing heightened symptoms he struggles with anger, memory loss, disorientation, panic attacks, anxiety and depressed mood.  See December 2014 VA examination.

The record is clear that the stress of an occupational setting, notwithstanding any hearing difficulties, could trigger the Veteran's PTSD-related anger.  See June 2008 VA examination.  His ability to control this anger is hindered by his historically low frustration tolerance.  See December 2014 VA examination.   Even outside of a structured work environment he is known to occasionally verbally lash-out at individuals when feeling frustrated.  See April 2012 VA examination.  Therefore, realistically it can be imagined that any additional stress will most likely cause further frustration and anger.  With that said, the Veteran's hearing loss disability at minimum requires the effective continued use of tools to help integrate him into a work environment.  However, depending on any number of factors, including the Veteran's given mental state or the recurrence of an ear infection, these methods of circumventing his hearing loss might fail.  In turn, in all likelihood, such failures would cause more frustration if not anger.

Thus, giving the Veteran the benefit of the doubt, the Board will find that the Veteran is unable to obtain and maintain any form of substantially gainful employment due to his service connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

As explained in the Introduction, the Veteran in April 2015 filed a timely notice of disagreement with a February 2015 rating decision.  This decision increased his disability rating for bilateral hearing loss from 30 to 50 percent.  A Statement of the Case must be sent to the Veteran on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case on the issue of entitlement to a rating in excess of 50 percent for bilateral hearing loss.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


